                                                  Case 3:20-cv-04728-CRB Document 16 Filed 07/28/20 Page 1 of 5



                                           1   RODGER R. COLE (CSB No. 178865)                  Warren Postman (CSB No. 330869)
                                               rcole@fenwick.com                                wdp@kellerlenkner.com
                                           2   FENWICK & WEST LLP                               KELLER LENKNER LLC
                                               Silicon Valley Center                            1300 I Street, N.W., Suite 400E
                                           3   801 California Street                            Washington, D.C. 20005
                                               Mountain View, CA 94041                          (202) 749-8334
                                           4   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200                      Sean Duddy (pro hac vice forthcoming)
                                           5                                                    skd@kellerlenkner.com
                                               MOLLY R. MELCHER (CSB No. 272950)                KELLER LENKNER LLC
                                           6   mmelcher@fenwick.com                             150 N. Riverside Plaza, Suite 4270
                                               FENWICK & WEST LLP                               Chicago, Illinois 60606
                                           7   555 California Street, 12th Floor                (312) 741-5220
                                               San Francisco, CA 94104
                                           8   Telephone:     415.875.2300                      Attorneys for Petitioners
                                               Facsimile:     415.281.1350
                                           9
                                               Attorneys for Respondent
                                          10   INTUIT INC.

                                          11   [Additional Counsel for Respondent INTUIT INC.
                                               listed on signature page]
                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                           UNITED STATES DISTRICT COURT
                                          14
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                          15
                                                                               SAN FRANCISCO DIVISION
                                          16

                                          17
                                               AALIYAH JOLLY, et al.,                       Case No.: 3:20-cv-04728-CRB
                                          18
                                                                Petitioners,                STIPULATED REQUEST AND
                                          19                                                [PROPOSED] ORDER TO AMEND
                                                     v.                                     BRIEFING SCHEDULE FOR PETITION
                                          20                                                FOR ORDER COMPELLING
                                               INTUIT INC.,                                 ARBITRATION AND MOTION TO
                                          21                                                COMPEL ARBITRATION
                                                                Respondent.
                                          22
                                                                                            Judge: Hon. Charles R. Breyer
                                          23                                                Date Action Filed: July 15, 2020
                                                                                            Courtroom: San Francisco Courthouse,
                                          24                                                            Courtroom 6 - 17th Floor

                                          25

                                          26

                                          27

                                          28
                                               STIPULATED REQUEST AND [PROPOSED]
                                               ORDER RE BRIEFING SCHEDULE FOR PETITION                           CASE NO.: 3:20-cv-04728-CRB
                                               AND MOTION
                                                  Case 3:20-cv-04728-CRB Document 16 Filed 07/28/20 Page 2 of 5



                                           1          STIPULATED REQUEST FOR ORDER CHANGING TIME

                                           2          Petitioners, constituting 5,428 individuals, and Respondent Intuit Inc. (“Intuit”), through

                                           3   their respective counsel of record, hereby submit this stipulated request for an order extending the

                                           4   briefing schedule regarding Petitioners’ Petition for Order Compelling Arbitration (“Petition”)

                                           5   and Motion to Compel Arbitration (“Motion”).

                                           6          WHEREAS, Petitioners filed their Petition and Motion on July 15, 2020;

                                           7          WHEREAS, Petitioners served their Petition and Motion on Intuit on July 16, 2020, and

                                           8   the current deadline for Intuit to respond to the Motion is July 29, 2020;

                                           9          NOW THEREFORE, under Local Rules 6-2 and 7-12 and Section I.B.7 of this Court’s

                                          10   standing order, the parties through their respective counsel and subject to the Court’s approval

                                          11   hereby stipulate that:

                                          12              1. Good cause exists to extend the briefing schedule regarding Petitioners’ Petition
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                  and Motion to accommodate the parties’ schedules.

                                          14              2. Intuit will file its response to the Motion by no later than August 12, 2020.

                                          15              3. Petitioners will file their reply in support of their Motion by no later than August

                                          16                  21, 2020.

                                          17              4. Intuit shall have no more than 35 pages upon which to write its response to the

                                          18                  Motion.

                                          19              5. Petitioners shall have no more than 20 pages upon which to write their reply in

                                          20                  support of their Motion.

                                          21              6. The parties request a hearing on these matters on September 4, 2020.

                                          22   ACCORDINGLY, IT SO STIPULATED.

                                          23   Dated: July 28, 2020                          FENWICK & WEST LLP
                                          24

                                          25                                                 By: /s/ Rodger R. Cole
                                                                                                 Rodger R. Cole
                                          26

                                          27                                                 Matthew Benedetto (SBN 252379)
                                                                                             matthew.benedetto@wilmerhale.com
                                          28
                                               STIPULATED REQUEST AND [PROPOSED]                  1
                                               ORDER RE BRIEFING SCHEDULE FOR PETITION                                CASE NO.: 3:20-cv-04728-CRB
                                               AND MOTION
                                                  Case 3:20-cv-04728-CRB Document 16 Filed 07/28/20 Page 3 of 5



                                           1                                         WILMER CUTLER PICKERING
                                                                                     HALE AND DORR LLP
                                           2                                         350 South Grand Ave. Suite 2100
                                           3                                         Los Angeles, CA 90071
                                                                                     Telephone: (213) 443-5300
                                           4                                         Facsimile: (213) 443-5400

                                           5                                         Jonathan E. Paikin (pro hac vice to be submitted)
                                                                                     David Gringer (pro hac vice to be submitted)
                                           6                                         Benjamin Chapin (pro hac vice to be submitted)
                                           7                                         Kevin M. Lamb (pro hac vice to be submitted)
                                                                                     WILMER CUTLER PICKERING
                                           8                                         HALE AND DORR LLP
                                                                                     1875 Pennsylvania Avenue NW
                                           9                                         Washington, DC 20006
                                                                                     Telephone: (202) 663-6000
                                          10
                                                                                     Facsimile: (202) 663-6363
                                          11                                         jonathan.paikin@wilmerhale.com
                                                                                     david.gringer@wilmerhale.com
                                          12                                         benjamin.chapin@wilmerhale.com
F ENWICK & W EST LLP




                                                                                     kevin.lamb@wilmerhale.com
                       ATTORNEYS AT LAW




                                          13
                                                                                     Attorneys for Respondent
                                          14                                         INTUIT INC.

                                          15
                                               Dated: July 28, 2020                  KELLER LENKNER LLC
                                          16

                                          17
                                                                                     By: /s/ Warren Postman
                                          18                                             Warren Postman

                                          19                                             Attorneys for Petitioners

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               STIPULATED REQUEST AND [PROPOSED]          2
                                               ORDER RE BRIEFING SCHEDULE FOR PETITION                        CASE NO.: 3:20-cv-04728-CRB
                                               AND MOTION
                                                  Case 3:20-cv-04728-CRB Document 16 Filed 07/28/20 Page 4 of 5



                                           1                                             ATTESTATION

                                           2          I, Rodger R. Cole, am the ECF User whose identification and password are being used to

                                           3   file this STIPULATED REQUEST AND [PROPOSED] ORDER TO AMEND BRIEFING

                                           4   SCHEDULE FOR PETITION FOR ORDER COMPELLING ARBITRATION AND

                                           5   MOTION TO COMPEL ARBITRATION. In compliance with Civil Local Rule 5-1(i)(3), I

                                           6   hereby attest that all signatories have concurred in this filing.

                                           7

                                           8   Dated: July 28, 2020                           By: /s/ Rodger R. Cole
                                                                                                  Rodger R. Cole
                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               STIPULATED REQUEST AND [PROPOSED]                    3
                                               ORDER RE BRIEFING SCHEDULE FOR PETITION                                 CASE NO.: 3:20-cv-04728-CRB
                                               AND MOTION
                                                  Case 3:20-cv-04728-CRB Document 16 Filed 07/28/20 Page 5 of 5



                                           1    PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                           2

                                           3
                                                Date:
                                           4                                                 HON. CHARLES R. BREYER
                                           5                                                 UNITED STATES DISTRICT JUDGE
                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               STIPULATED REQUEST AND [PROPOSED]         4
                                               ORDER RE BRIEFING SCHEDULE FOR PETITION                  CASE NO.: 3:20-cv-04728-CRB
                                               AND MOTION
